


    
AMENDMENT TO INDEPENDENT CONTRACTOR AGREEMENT


On May 3, 2010, Black Hills Corporation, Inc. (“Company”) and Lone Mountain
Investments, Inc. (“Contractor”) entered into an Independent Contractor
Agreement (the “Agreement”), pursuant to which Contractor agreed to provide
certain Services in support of Company's subsidiary, Black Hills Exploration and
Production, Inc.. The Agreement expires according to its terms on July 31, 2011,
unless the parties mutually agree to extend the term in order to complete the
provision of Services. The parties now agree that the Services, notwithstanding
the parties' best efforts, will require further engagement of Contractor, beyond
the initial expiration date. Therefore, it is hereby agreed as follows:
1.
The term of the Agreement as stated in Article 3 (Agreement Expiration) is
extended in order to permit the performance of Services up to or until December
31, 2011. In the event that Services are satisfactorily completed prior to that
date, this Agreement may be terminated pursuant to the provisions of Article 4.



2.
This Amendment to the Agreement sets forth the only alterations intended by the
parties and constitutes their entire understanding and agreement. Subject to the
terms of this Amendment, the Agreement remains in full force and effect and the
terms thereof may not be waived, altered or further modified without the written
agreement of the parties.

IN WITNESS WHEREOF the parties hereto have executed this Amendment to
Independent Contractor Agreement, this 27th day of July, 2011.


BLACK HILLS CORPORATION        






By: /s/ David R. Emery        
Name: David R. Emery                 
Title:    Chairman, President and CEO    




LONE MOUNTAIN INVESTMENTS, INC.






By: /s/ John B. Vering
Name:    John B. Vering
Title:     Managing Director Lone Mountain Investments, Inc.




